DETAILED ACTION
This action is in response to the Amendment dated 22 July 2022. Claims 1, 31 and 32 have been amended. Claim 33 has been added. Claims 12, 22 and 23 had been cancelled before. No claim has been added. Claims 1-11, 13-21 and 24-33 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 13-18, 21 and 31-33 is rejected under 35 U.S.C. 103 as being unpatentable over YAO et al. (US20190166069A1) in view of WHITTEN et al. (US20210136008A1) and further view of COLEVAS et al. (US20200310598A1).

As to claim 1, YAO teaches a modeling system for creating interactive conversation models for use by an intelligent assistant system (See par. 0016 regarding embodiments of the inventive system and methods that are directed to a conversational agent design platform to design conversational agents; as taught by YAO), the modeling system comprising one or more processors, one or more displays, and memory storing instructions configured to be executed by the one or more processors (See Fig. 9, par. 0066-0076 regarding system 1500 includes processor 1501, memory 1503, and devices 1505-1508 via a bus; as taught by YAO) to cause the modeling system to: display a canvas region of a graphical user interface for creating conversation models (See Fig. 6A, par. 0053 regarding the canvas design section 602; as taught by YAO); display a conversation-element menu comprising a plurality of graphical conversation- element menu objects each representing a respective conversation-element type (See Fig. 6A, par. 0053 regarding the node library section 601 that includes a dialogue node section 604, an NLU section 605, and bots section 606; as taught by YAO); create a visual representation of a conversation, the visual representation comprising one or more graphical conversation-element objects, wherein creating the visual representation comprises: detecting a conversation-element placement input from a user, wherein the input comprises selection of one of the conversation-element menu objects and indication of a location on the canvas region (See Fig. 6B, par. 0054 regarding a user that can select any of the nodes from node library section 601 into a design area, i.e., canvas 602, for example, by dragging and dropping the selected node or nodes into canvas 602 to provision or design a conversational agent; as taught by YAO); and in response to detecting the conversation-element placement input, displaying, at the indicated location on the canvas region, a graphical conversation-element object within the visual representation of the conversation, wherein the graphical conversation-element object indicates that a conversation-element represented by the graphical conversation-element object is of a conversation-element type corresponding to the selected conversation-element menu object (See Fig. 6B, par. 0054 regarding assuming a user has dragged and dropped input node 601, router node 602, and output node 603 into the canvas, the input node 601 corresponds to a chat interface to receive utterances and output node is configured to send an output as a response to the utterances back to the chat interface, i.e., the sender of utterances; as taught by YAO); detect a data entry input for the one or more field portions of the conversation-element, wherein the data entry input indicates the condition (See Figs. 7E-7F, par. 0061 wherein the condition is configured to match the intent property provided by NLU node 710, in this example, the positive response intent for enter node 606. Similarly, as shown in FIG. 7F, the condition for enter node 605 is negative response intent. Thus, at runtime, if the input contains any of the utterances as shown in FIG. 7B, NLU node 610 may determine an intent of positive response and enter node 606 may be invoked by router node 602; as taught by YAO); and generate and store a model of the conversation in accordance with the one or more graphical conversation-element objects of the visual representation of the conversation (See Fig. 5, par. 0051 wherein once the conversational agent has been configured via design GUI 510, an executable image of the conversational agent can be generated by compiling the source code of the nodes involved by agent compiler 510, which may be stored as a part of conversational agents 535; as taught by YAO) and based at least in part on the data entry input indicating the condition and indicating the order for the condition (See par. 0019 wherein user can visually connect an output of a node to an input of another node using interactive tools provided by the graphical user interface. In response to connecting an input node to a router node on the user interface, the system automatically configures the input node to send messages to the router node, executable image of the conversational agent is generated by compiling the source code of the nodes based on their connections; as taught by YAO).
YAO does not teach in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition and an order for the condition for the conversation-element, and wherein the conversation-element fields menu is separate from the canvas region; determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition.
In similar field of endeavor, WHITTEN teaches in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition (See fig. 11, par. 0127, wherein FIG. 11 shows another example of a set of user interfaces 104 that enable configuration of a loop for each page action. It can be seen that the node 201 for the looping action is displayed and selected on visual authoring canvas 122; as taught by WHITTEN), and wherein the conversation-element fields menu is separate from the canvas region (See fig. 11, par. 0127, wherein the configuration interface is displayed on selection-driven property pane 124; as taught by WHITTEN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO system to include the teachings of WHITTEN in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition, and wherein the conversation-element fields menu is separate from the canvas region. Such a person would have been motivated to make this combination as code is automatically generated and can be displayed. This provides an intuitive, visual interface for bot design. Thus, people with varying degrees of coding expertise can author a bot. This technique for bot design increases efficiency in bot generation. It also facilitates re-use of bot components, which increases processing efficiency and can reduce storage requirements. Because the bot designer is highly intuitive, it also increases design accuracy (WHITTEN, par. 0028).
YAO and WHITTEN do not teach and an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition.
In similar field of endeavor, COLEVAS teaches an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition (See fig. 2, par. 0045, wherein Navigation menu 220 organizes prompts in a Level 1, a Level 2, and a Level 3. As compared to navigation menu 210, navigation menu 220 may include a different order of prompts at any level. For example, Level 1 of navigation menu 210 includes prompts A, B and C in that order, while Level 1 of navigation menu 220 includes prompts Q, D, P, B, A, and C in that order. Navigation menu 220 may preserve associations of navigation menu 210 between prompts at different levels. As an example, prompt B is associated with the same Level 2 prompts (F, G, and H) in navigation menu 210 and in navigation menu 220, but the order of these Level 2 prompts is not the same for navigation menu 210 as for navigation menu 220; as taught by COLEVAS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO and WHITTEN system to include the teachings of COLEVAS wherein an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition. Such a person would have been motivated to make this combination as in view of the shortcomings and problems with conventional approaches to providing navigation menus, there is a need for unconventional approaches to providing navigation menus that are efficient, effective, and customizable and anticipate a desired outcome (COLEVAS, par. 0003).

As to claim 2, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein creating the visual representation of the conversation further comprises: detecting a conversation-element linking input from a user indicating an association within the conversation between two conversation-elements represented by two graphical conversation-element objects of the visual representation of the conversation (See Fig. 5, par. 0047 where a user can use a pointing device such as a mouse or cursor to draw a wire or link to connect an output port of the first node to an input port of the second node on design GUI 510; as taught by YAO);  in response to detecting the conversation-element linking input, displaying a flow indicator on the canvas region indicating an association between the two graphical conversation- element objects (See Fig. 6B, par. 0077 where a connection between an output of a first node and an input of a second node represents a relationship between the first node and second node; as taught by YAO).

As to claim 3, YAO, WHITTEN and COLEVAS teach the limitations of claim 2. YAO further teaches wherein generating and storing a model of the conversation in accordance with the one or more graphical conversation-element objects of the visual representation comprises generating and storing the model in accordance with the flow indicator (See Fig. 6G, par. 0058 where the user can specify that this state node, when invoked, will end the conversation session by selecting attribute “dialogue ends here.” Once the user clicks the OK button, all of the settings are saved, for example, by node design module 525 as a part of a conversational agent being designed; as taught by YAO).

As to claim 4, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to initiate execution of the conversation model (See Fig. 6G, par. 0029 where execution of the flow (running the conversation) happens through the flow of messages among the nodes in the network. In a conversation, messages typically originate from input node 201; as taught by YAO).

As to claim 5, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to finalize execution of the conversation model (See Fig. 6D, par. 0056 where the user can also specify whether this state node will end the conversation by marking checkbox 615. If checkbox 615 is selected, the conversation flow will end; as taught by YAO).

As to claim 6, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to receive input during execution of the conversation model (See Fig. 6D, par. 0056 where  If checkbox 616 is marked, the system will wait for further user input without terminating the conversation session; as taught by YAO).

As to claim 7, YAO, WHITTEN and COLEVAS teach the limitations of claim 6. YAO further teaches wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to provide output during execution of the conversation model (See Fig. 6D, par. 0056 where the system automatically generates source code in field 613. In addition, the user can specify what information to be returned to the sender via field 614. When this state node is invoked by receiving a message from its corresponding enter node 604, the information will be obtained from field 614 and transmitted back to router node 602 and presented to the user via output node 603; as taught by YAO).

As to claim 8, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to call an API during execution of the conversation model (See par. 0044 where a web API node can request extra information on the web (e.g., accessing weather services, image search engine); as taught by YAO).

As to claim 9, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to execute a subsequent step, during execution of the conversation model, in accordance with one or more predefined conditions being satisfied (See par. 0032 where the choices presented to the router are the enter nodes in the flow. The router will only consider enter nodes with entrance conditions that are satisfied at that point in the conversation; as taught by YAO).

As to claim 10, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to execute script during execution of the conversation model (See par. 0035 where each state node includes a code editor where arbitrary executable code such as JavaScript code can be added. This code will run any time the state node receives a message; as taught by YAO).

As to claim 13, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein the data entry input indicates an utterance (See Fig. 6B, par. 0054 where input node 601 corresponds to a chat interface to receive utterances; as taught by YAO).

As to claim 14, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein the data entry input indicates an output value (See Fig. 6B, par. 0058 where output node is configured to send an output as a response to the utterances back to the chat interface, i.e., the sender of utterances; as taught by YAO).

As to claim 15, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein the data entry input indicates a schema name (See Fig. 6C, par. 0055 where the user can rename node 604 via field 611, in this example, “initial state”; as taught by YAO).

As to claim 16, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein data entry input indicates a response variable (See par. 0036 where the two most basic uses of state nodes include adding system utterances to define what the system will present to the user and updating the user variables. All of the user variables persist throughout the entire interaction. Whenever an enter node receives a message, all of the user variables are available and these variables can be used in entrance conditions when router node 203 decides which of the enter nodes to select; as taught by YAO).

As to claim 17, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein the data entry input indicates a response type (See Fig. 6D, par. 0056 where the user can specify what information to be returned to the sender via field 614. When this state node is invoked by receiving a message from its corresponding enter node 604, the information will be obtained from field 614 and transmitted back to router node 602 and presented to the user via output node 603. Furthermore, the user can also specify whether this state node will end the conversation by marking checkbox 615; as taught by YAO).

As to claim 18, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein the data entry input indicates an endpoint (See Fig. 6D, par. 0056 where if checkbox 615 is selected, the conversation flow will end; as taught by YAO).

As to claim 21, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein the data entry input indicates executable script (See par. 0035 where each state node includes a code editor where arbitrary executable code such as JavaScript code can be added; as taught by YAO).

As to claim 26, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO further teaches wherein the instructions further cause the modeling system to: after generating and storing the model of the conversation, execute the conversation model (See Fig. 1, par. 0020 where conversational engine 101 may be loaded into a memory and executed by one or more processors; as taught by YAO).

As to claim 31, YAO teaches a method for creating interactive conversation models for use by an intelligent assistant system (See par. 0016 regarding embodiments of the inventive system and methods that are directed to a conversational agent design platform to design conversational agents; as taught by YAO), the method performed by a modeling system comprising one or more processors and one or more displays (See Fig. 9, par. 0066-0076 regarding system 1500 includes processor 1501, memory 1503, and devices 1505-1508 via a bus; as taught by YAO), the method comprising: displaying a canvas region of a graphical user interface for creating conversation models (See Fig. 6A, par. 0053 regarding the canvas design section 602; as taught by YAO); displaying a conversation-element menu comprising a plurality of graphical conversation-element menu objects each representing a respective conversation-element type (See Fig. 6A, par. 0053 regarding the canvas design section 602; as taught by YAO); creating a visual representation of a conversation, the visual representation comprising one or more graphical conversation-element objects, wherein creating the visual representation comprises:   detecting a conversation-element placement input from a user, wherein the input comprises selection of one of the conversation-element menu objects and indication of a location on the canvas region (See Fig. 6B, par. 0054 regarding a user that can select any of the nodes from node library section 601 into a design area, i.e., canvas 602, for example, by dragging and dropping the selected node or nodes into canvas 602 to provision or design a conversational agent; as taught by YAO); and in response to detecting the conversation-element placement input, displaying, at the indicated location on the canvas region, a graphical conversation-element object within the visual representation of the conversation, wherein the graphical conversation-element object indicates that a conversation-element represented by the graphical conversation-element object is of a conversation-element type corresponding to the selected conversation-element menu object (See Fig. 6B, par. 0054 regarding assuming a user has dragged and dropped input node 601, router node 602, and output node 603 into the canvas, the input node 601 corresponds to a chat interface to receive utterances and output node is configured to send an output as a response to the utterances back to the chat interface, i.e., the sender of utterances; as taught by YAO); detect a data entry input for the one or more field portions of the conversation-element, wherein the data entry input indicates the condition (See Figs. 7E-7F, par. 0061 wherein the condition is configured to match the intent property provided by NLU node 710, in this example, the positive response intent for enter node 606. Similarly, as shown in FIG. 7F, the condition for enter node 605 is negative response intent. Thus, at runtime, if the input contains any of the utterances as shown in FIG. 7B, NLU node 610 may determine an intent of positive response and enter node 606 may be invoked by router node 602; as taught by YAO); and generate and store a model of the conversation in accordance with the one or more graphical conversation-element objects of the visual representation of the conversation (See Fig. 5, par. 0051 wherein once the conversational agent has been configured via design GUI 510, an executable image of the conversational agent can be generated by compiling the source code of the nodes involved by agent compiler 510, which may be stored as a part of conversational agents 535; as taught by YAO) and based at least in part on the data entry input indicating the condition and indicating the order for the condition (See par. 0019 wherein user can visually connect an output of a node to an input of another node using interactive tools provided by the graphical user interface. In response to connecting an input node to a router node on the user interface, the system automatically configures the input node to send messages to the router node, executable image of the conversational agent is generated by compiling the source code of the nodes based on their connections; as taught by YAO).   
YAO does not teach in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition and an order for the condition for the conversation-element, and wherein the conversation-element fields menu is separate from the canvas region; determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition.
In similar field of endeavor, WHITTEN teaches in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition (See fig. 11, par. 0127, wherein FIG. 11 shows another example of a set of user interfaces 104 that enable configuration of a loop for each page action. It can be seen that the node 201 for the looping action is displayed and selected on visual authoring canvas 122; as taught by WHITTEN), and wherein the conversation-element fields menu is separate from the canvas region (See fig. 11, par. 0127, wherein the configuration interface is displayed on selection-driven property pane 124; as taught by WHITTEN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO method to include the teachings of WHITTEN in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition, and wherein the conversation-element fields menu is separate from the canvas region. Such a person would have been motivated to make this combination as code is automatically generated and can be displayed. This provides an intuitive, visual interface for bot design. Thus, people with varying degrees of coding expertise can author a bot. This technique for bot design increases efficiency in bot generation. It also facilitates re-use of bot components, which increases processing efficiency and can reduce storage requirements. Because the bot designer is highly intuitive, it also increases design accuracy (WHITTEN, par. 0028).
YAO and WHITTEN do not teach and an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition.
In similar field of endeavor, COLEVAS teaches an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition (See fig. 2, par. 0045, wherein Navigation menu 220 organizes prompts in a Level 1, a Level 2, and a Level 3. As compared to navigation menu 210, navigation menu 220 may include a different order of prompts at any level. For example, Level 1 of navigation menu 210 includes prompts A, B and C in that order, while Level 1 of navigation menu 220 includes prompts Q, D, P, B, A, and C in that order. Navigation menu 220 may preserve associations of navigation menu 210 between prompts at different levels. As an example, prompt B is associated with the same Level 2 prompts (F, G, and H) in navigation menu 210 and in navigation menu 220, but the order of these Level 2 prompts is not the same for navigation menu 210 as for navigation menu 220; as taught by COLEVAS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO and WHITTEN method to include the teachings of COLEVAS wherein an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition. Such a person would have been motivated to make this combination as in view of the shortcomings and problems with conventional approaches to providing navigation menus, there is a need for unconventional approaches to providing navigation menus that are efficient, effective, and customizable and anticipate a desired outcome (COLEVAS, par. 0003).

As to claim 32, YAO teaches a non-transitory computer-readable storage medium storing instructions for creating interactive conversation models for use by an intelligent assistant system (See Fig. 9, par. 73 regarding storage medium 1509 (also known as a machine-readable storage medium or a computer-readable medium) on which is stored one or more sets of instructions or software (e.g., module, unit, and/or logic 1528) embodying any one or more of the methodologies or function; as taught by YAO), the instructions configured to be executed by a modeling system comprising one or more processors and one or more displays (See Fig. 9, par. 0066-0076 regarding system 1500 includes processor 1501, memory 1503, and devices 1505-1508 via a bus; as taught by YAO), the instructions configured to cause the system to: display a canvas region of a graphical user interface for creating conversation models (See Fig. 6A, par. 0053 regarding the canvas design section 602; as taught by YAO); display a conversation-element menu comprising a plurality of graphical conversation- element menu objects each representing a respective conversation-element type (See Fig. 6A, par. 0053 regarding the node library section 601 that includes a dialogue node section 604, an NLU section 605, and bots section 606; as taught by YAO); create a visual representation of a conversation, the visual representation comprising one or more graphical conversation-element objects, wherein creating the visual representation comprises: detecting a conversation-element placement input from a user, wherein the input comprises selection of one of the conversation-element menu objects and indication of a location on the canvas region (See Fig. 6B, par. 0054 regarding a user that can select any of the nodes from node library section 601 into a design area, i.e., canvas 602, for example, by dragging and dropping the selected node or nodes into canvas 602 to provision or design a conversational agent; as taught by YAO); and in response to detecting the conversation-element placement input, displaying, at the indicated location on the canvas region, a graphical conversation-element object within the visual representation of the conversation, wherein the graphical conversation-element object indicates that a conversation-element represented by the graphical conversation-element object is of a conversation-element type corresponding to the selected conversation-element menu object(See Fig. 6B, par. 0054 regarding assuming a user has dragged and dropped input node 601, router node 602, and output node 603 into the canvas, the input node 601 corresponds to a chat interface to receive utterances and output node is configured to send an output as a response to the utterances back to the chat interface, i.e., the sender of utterances; as taught by YAO); 
detect a data entry input for the one or more field portions of the conversation-element, wherein the data entry input indicates the condition (See Figs. 7E-7F, par. 0061 wherein the condition is configured to match the intent property provided by NLU node 710, in this example, the positive response intent for enter node 606. Similarly, as shown in FIG. 7F, the condition for enter node 605 is negative response intent. Thus, at runtime, if the input contains any of the utterances as shown in FIG. 7B, NLU node 610 may determine an intent of positive response and enter node 606 may be invoked by router node 602; as taught by YAO); and generate and store a model of the conversation in accordance with the one or more graphical conversation-element objects of the visual representation of the conversation (See Fig. 5, par. 0051 wherein once the conversational agent has been configured via design GUI 510, an executable image of the conversational agent can be generated by compiling the source code of the nodes involved by agent compiler 510, which may be stored as a part of conversational agents 535; as taught by YAO) and based at least in part on the data entry input indicating the condition and indicating the order for the condition (See par. 0019 wherein user can visually connect an output of a node to an input of another node using interactive tools provided by the graphical user interface. In response to connecting an input node to a router node on the user interface, the system automatically configures the input node to send messages to the router node, executable image of the conversational agent is generated by compiling the source code of the nodes based on their connections; as taught by YAO).   
YAO does not teach in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition and an order for the condition for the conversation-element, and wherein the conversation-element fields menu is separate from the canvas region; determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition.
In similar field of endeavor, WHITTEN teaches in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition (See fig. 11, par. 0127, wherein FIG. 11 shows another example of a set of user interfaces 104 that enable configuration of a loop for each page action. It can be seen that the node 201 for the looping action is displayed and selected on visual authoring canvas 122; as taught by WHITTEN), and wherein the conversation-element fields menu is separate from the canvas region (See fig. 11, par. 0127, wherein the configuration interface is displayed on selection-driven property pane 124; as taught by WHITTEN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO medium to include the teachings of WHITTEN in response to detecting the conversation-element placement input, display a conversation-element fields menu, wherein the conversation-element fields menu comprises one or more field portions prompting the user to enter a condition, and wherein the conversation-element fields menu is separate from the canvas region. Such a person would have been motivated to make this combination as code is automatically generated and can be displayed. This provides an intuitive, visual interface for bot design. Thus, people with varying degrees of coding expertise can author a bot. This technique for bot design increases efficiency in bot generation. It also facilitates re-use of bot components, which increases processing efficiency and can reduce storage requirements. Because the bot designer is highly intuitive, it also increases design accuracy (WHITTEN, par. 0028).
YAO and WHITTEN do not teach and an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition.
In similar field of endeavor, COLEVAS teaches an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition (See fig. 2, par. 0045, wherein Navigation menu 220 organizes prompts in a Level 1, a Level 2, and a Level 3. As compared to navigation menu 210, navigation menu 220 may include a different order of prompts at any level. For example, Level 1 of navigation menu 210 includes prompts A, B and C in that order, while Level 1 of navigation menu 220 includes prompts Q, D, P, B, A, and C in that order. Navigation menu 220 may preserve associations of navigation menu 210 between prompts at different levels. As an example, prompt B is associated with the same Level 2 prompts (F, G, and H) in navigation menu 210 and in navigation menu 220, but the order of these Level 2 prompts is not the same for navigation menu 210 as for navigation menu 220; as taught by COLEVAS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO and WHITTEN medium to include the teachings of COLEVAS wherein an order for the condition for the conversation-element, determine whether the data entry input indicates the order for the condition; and in accordance with a determination that the data entry input indicates an order for the condition. Such a person would have been motivated to make this combination as in view of the shortcomings and problems with conventional approaches to providing navigation menus, there is a need for unconventional approaches to providing navigation menus that are efficient, effective, and customizable and anticipate a desired outcome (COLEVAS, par. 0003).
As to claim 33, YAO, WHITTEN and COLEVAS teach teaches the limitations of claim 1. COLEVAS further teaches wherein the instructions further cause the modeling system to, in accordance with a determination that the data entry input does not indicate an order for the condition, generate and store the model of the conversation in accordance with the one or more graphical conversation-element objects of the visual representation of the conversation and based at least in part on the data entry input indicating the condition and using a randomized order for conditions (See fig. 5, par. 0091, wherein Navigation-menu system 104 may generate a model having a model type (e.g., RNN, CNN, random forest, or other model type) based on an indication that a previous model of the type satisfied a performance criterion when generating a navigation-menu using similar account data, activity data, and/or navigation. The model may be an ensemble model. In some embodiments, navigation-menu system 104 generates a plurality of models at step 510; as taught by COLEVAS).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YAO et al. (US20190166069A1) in view of WHITTEN et al. (US20210136008A1) and further view of COLEVAS et al. (US20200310598A1)and further view of KRISHNAMURTHY (US20160364377A1).

As to claim 11, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO, WHITTEN and COLEVAS do not each wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to associate the conversation with an embedded conversation.
In similar field of endeavor, KRISHNAMURTHY teaches wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to associate the conversation with an embedded conversation (See par. 0073 where in the association maps for the compounded and compounding utterances, the LPKBS inserts the same natural language phrase object for the relative sentence part type. The LPKBS repeats the step of mapping unmapped natural language phrase objects till each of the remnant phrases are mapped to a sentence part type to handle nested compounding utterances or additional compounding utterances; as taught by KRISHNAMURTHY).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS system to include the teachings of KRISHNAMURTHY wherein generating and storing the model of the conversation comprises generating and storing, in accordance with the conversation-element type, instructions to associate the conversation with an embedded conversation. Such a person would have been motivated to make this combination as there is a long felt but unresolved need for a method and system that processes textual data in multiple natural languages. Moreover, there is a need for a method and system that processes textual data in a domain independent way by targeting semantics of textual data, and that extracts structured information that can be used for disparate computational purposes comprising, for example, business applications, answering questions, translations (KRISHNAMURTHY, par. 0013).

Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al. (US20190166069A1) ) in view of WHITTEN et al. (US20210136008A1) and further view of COLEVAS et al. (US20200310598A1) and further view of KANNAN et al. (US20160364377A1).

As to claim 19, YAO, WHITTEN and COLEVAS teach teaches the limitations of claim 1. YAO, WHITTEN and COLEVAS do not teach wherein the data entry input indicates a return variable.
In similar field of endeavor, KANNAN teaches wherein the data entry input indicates a return variable (See Fig. 3, par. 0043 where the developer has entered a series of dialog flow references defining a machine conversation dialog flow. The series of dialog flow references is shown leading from a start block 301 to an end block 307. In operation, the machine conversation dialog flow returns a series of values (slots) from one or more dialog flow reference sub-dialogs once the conversation flow is completed; as taught by KANNAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS system to include the teachings of KANNAN wherein the data entry input indicates a return variable. Such a person would have been motivated to make this combination as different inputs and outputs may be provided for different types of computing devices and in different computing contexts, it may be difficult to efficiently adapt a conversation (e.g. for making a restaurant reservation) authored for one computing device context, such as mobile, to a different context, such as desktop, holographic, small screen, or audio-only. As such, a developer may have to develop a different agent for each desired context in which the developer wishes to use a particular conversation flow (KANNAN, par. 0013).

As to claim 25, YAO, WHITTEN and COLEVAS teach teaches the limitations of claim 1. YAO, WHITTEN and COLEVAS do not teach wherein the instructions further cause the modeling system to: after generating and storing the model of the conversation, display a visual preview of execution of the conversation model.
In similar field of endeavor, KANNAN teaches wherein the instructions further cause the modeling system to: after generating and storing the model of the conversation, display a visual preview of execution of the conversation model (See Fig. 7 and 8A-B, par. 0025 where the tool further permits the developer to preview the user interfaces for each state in the conversation flow under development in each of a variety of device contexts, and also preview a runtime simulation of the conversation flow, without having to manually adapt the machine conversation for each desired context or code control logic for executing the runtime simulation; as taught by KANNAN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS  system to include the teachings of KANNAN wherein the instructions further cause the modeling system to: after generating and storing the model of the conversation, display a visual preview of execution of the conversation model. Such a person would have been motivated to make this combination as different inputs and outputs may be provided for different types of computing devices and in different computing contexts, it may be difficult to efficiently adapt a conversation (e.g. for making a restaurant reservation) authored for one computing device context, such as mobile, to a different context, such as desktop, holographic, small screen, or audio-only. As such, a developer may have to develop a different agent for each desired context in which the developer wishes to use a particular conversation flow (KANNAN, par. 0013).

Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al. (US20190166069A1) in view of WHITTEN et al. (US20210136008A1) and further view of COLEVAS et al. (US20200310598A1) and further view of GELFENBEYN (US20170116982A1).

As to claim 20, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO, WHITTEN and COLEVAS do not teach wherein the data entry input indicates a parameter. 
In similar field of endeavor, GELFENBEYN teaches wherein the data entry input indicates a parameter (See Fig. 7, par. 0072 where during operation (e.g., within a dialog session), dialog manager 330 may control dialog flows according to input and output contexts. The input contexts represent some of the pre-conditions for intent execution. A particular intent will trigger only if a certain input context(s) is present in a user request or as result of execution of previous intents. If several intents can be triggered based on the same context, then a decision about which intent is to be executed can be based on a weight of the intent related to the context, age of context, and other parameters as specified in the preferences; as taught by GELFENBEYN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS system to include the teachings of GELFENBEYN wherein the data entry input indicates a parameter. Such a person would have been motivated to make this combination as a dialog system can include a dialog system engine responsible for receiving user voice inputs, transforming them into text inputs, interpreting the text inputs, generating appropriate responses to the text inputs, and delivering responses to users. Interpreting inputs and finding proper responses can utilize artificial intelligence algorithms. Thus, despite the growing demand for dialog systems, creating the dialog systems remains a complex engineering task (GELFENBEYN, par. 0004).

As to claim 24, YAO, WHITTEN and COLEVAS teach teaches the limitations of claim 1. YAO, WHITTEN and COLEVAS do not teach wherein the instructions further cause the modeling system to: receive key input from a user indicating a key to be uniquely associated with the model of the conversation; verify that the key is unique amongst a set of other respective keys for a set of other conversation models; wherein generating and storing the model of the conversation is performed in accordance with verifying that the key is unique.
In similar field of endeavor, GELFENBEYN teaches wherein the instructions further cause the modeling system to: receive key input from a user indicating a key to be uniquely associated with the model of the conversation;  verify that the key is unique amongst a set of other respective keys for a set of other conversation models; wherein generating and storing the model of the conversation is performed in accordance with verifying that the key is unique (See par. 0047 where the second type can include developer entities, for example, any unique group of synonyms mapped to a reference value such that a developer can create a food type entity by making an entry with a reference value of “vegetarian” with synonyms of “veg” and “veggie”; as taught by GELFENBEYN).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS system to include the teachings of GELFENBEYN wherein the instructions further cause the modeling system to: receive key input from a user indicating a key to be uniquely associated with the model of the conversation;  verify that the key is unique amongst a set of other respective keys for a set of other conversation models; wherein generating and storing the model of the conversation is performed in accordance with verifying that the key is unique. Such a person would have been motivated to make this combination as a dialog system can include a dialog system engine responsible for receiving user voice inputs, transforming them into text inputs, interpreting the text inputs, generating appropriate responses to the text inputs, and delivering responses to users. Interpreting inputs and finding proper responses can utilize artificial intelligence algorithms. Thus, despite the growing demand for dialog systems, creating the dialog systems remains a complex engineering task (GELFENBEYN, par. 0004).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al. (US20190166069A1) in view of WHITTEN et al. (US20210136008A1) and further view of COLEVAS et al. (US20200310598A1) and further view of GALITSKY (US20190272323A1).

As to claim 27, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO, WHITTEN and COLEVAS do not teach wherein the instructions further cause the modeling system to validate data for the conversation model.
In similar field of endeavor, GALITSKY teaches wherein the instructions further cause the modeling system to validate data for the conversation model (See figs. 40 and 42, par. 0088 where rhetoric classification application 102 can validate argumentation present in input text 130. An exemplary process is discussed with respect to FIG. 40. In an example, rhetoric classification application 102 determines a presence of argumentation, for instance, by using rhetoric agreement classifier 120. Rhetoric classification application 102 can then determine whether a detected argument is valid or invalid; as taught by GALITSKY). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS system to include the teachings of GALITSKY wherein the instructions further cause the modeling system to validate data for the conversation model. Such a person would have been motivated to make this combination as existing solutions that use argument mining can extract arguments from text and evaluate an extraction accuracy but cannot perform further analysis of extracted arguments. In another example, existing solutions that use logical artificial intelligence are able to validate simple arguments but cannot validate more complex arguments due to a reliance on an insufficiently robust dataset (GALITSKY, par. 0005).

As to claim 28, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO, WHITTEN and COLEVAS do not teach wherein validating data comprises one or more of validating that a key identifying the model is unique amongst a set of keys, validating that data entered by a user into a field of a conversation-element of the model satisfies predefined criteria, and validating that the model does not include an impermissible overlap of an utterance with another conversation model.
In similar field of endeavor, GALITSKY teaches wherein validating data comprises one or more of validating that a key identifying the model is unique amongst a set of keys, validating that data entered by a user into a field of a conversation-element of the model satisfies predefined criteria, and validating that the model does not include an impermissible overlap of an utterance with another conversation model (See par. 0443 where rhetoric classification application 102 can verify that the claim, or target claim, in the text is valid, i.e., is not logically attacked by other claims, and is consistent with external truths, i.e., rules; as taught by GALITSKY).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS system to include the teachings of GALITSKY wherein validating data comprises one or more of validating that a key identifying the model is unique amongst a set of keys, validating that data entered by a user into a field of a conversation-element of the model satisfies predefined criteria, and validating that the model does not include an impermissible overlap of an utterance with another conversation model. Such a person would have been motivated to make this combination as existing solutions that use argument mining can extract arguments from text and evaluate an extraction accuracy but cannot perform further analysis of extracted arguments. In another example, existing solutions that use logical artificial intelligence are able to validate simple arguments but cannot validate more complex arguments due to a reliance on an insufficiently robust dataset (GALITSKY, par. 0005).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over YAO et al. (US20190166069A1) in view of WHITTEN et al. (US20210136008A1) and further view of COLEVAS et al. (US20200310598A1) and further view of  WANG et al. (US20180314689A1).

As to claim 29, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO, WHITTEN and COLEVAS do not teach wherein the instructions further cause the modeling system to: receive a versioning input from a user; and wherein storing generating and storing the model of the conversation comprises storing the model of the conversation with versioning information based on the versioning input.
In similar field of endeavor, WANG teaches wherein the instructions further cause the modeling system to: receive a versioning input from a user; and wherein storing generating and storing the model of the conversation comprises storing the model of the conversation with versioning information based on the versioning input (See par. 0436 where the dialog assistant 3010 may then be able to formulate a clarified version 3012B of the user's original dialog input 3012, either by combining the user's responses to the clarification questions with the original dialog input 3012 or formulating an entirely new version of the user's input; as taught by WANG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS system to include the teachings of WANG wherein the instructions further cause the modeling system to: receive a versioning input from a user; and wherein storing generating and storing the model of the conversation comprises storing the model of the conversation with versioning information based on the versioning input. Such a person would have been motivated to make this combination as a multi-lingual person, or a multi-lingual group or family of users, cannot utilize the same virtual personal assistant device to converse in multiple different languages. Instead, the person or people may need, for example, a “Mandarin-speaking” device to speak in Mandarin Chinese and a separate “English-speaking” device to speak in English (WANG, par. 0076).

As to claim 30, YAO, WHITTEN and COLEVAS teach the limitations of claim 1. YAO, WHITTEN and COLEVAS do not teach wherein the instructions further cause the modeling system to enforce a business review process to ensure that the conversation model conforms with an enterprise requirement.
In similar field of endeavor, WANG teaches wherein the instructions further cause the modeling system to enforce a business review process to ensure that the conversation model conforms with an enterprise requirement (See par. 0086 where the reasoning 154 system may be provided an intelligent set of rules and/or models, which can be referred to as business rules 164, that help the reasoning 154 system to come to reasonable conclusions. The business rules 164 can include rules, models, templates, work flows, task flows, or some other method of expressing possible operations that the virtual personal assistant 150 is capable of; as taught by WANG).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the YAO, WHITTEN and COLEVAS system to include the teachings of WANG wherein the instructions further cause the modeling system to enforce a business review process to ensure that the conversation model conforms with an enterprise requirement. Such a person would have been motivated to make this combination as the best course of action may include considering not only what the person 100 has said or typed, but also the person's 100 apparent emotional or cognitive state (WANG, par. 0086).

Response to Arguments 
Applicant argues that [“The cited combination of references fails to disclose or suggest at least the features quoted above, and the obviousness rejections of the pending claims should be withdrawn for at least this reason. Furthermore, the cited combinations of references fail to disclose the features of various dependent claims, and the obviousness rejections of those dependent claims should further be withdrawn for those additional reasons” (Page 15)].
The argument described above, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Publication Number
Filing Date
Title
US20200005117A1
2018-06-28
Artificial intelligence assisted content authoring for automated agents
US10831799B2
2018-12-05
External action execution with conversational agent
US10395641B2
2017-02-08
Modifying a language conversation model
US9672827B1
2013-12-03
Real-time conversation model generation


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174